                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

JANET HOWELL,                         )   CIV. NO. 19-00410 HG-WRP
                                      )
                  Plaintiff,          )
                                      )
            vs.                       )
                                      )
PHILIPPINE AIRLINES, The Pilot )
of the Aircraft, the Doctor,          )
Flight Attendants; ELIZA              )
AMOGUIS; DEPARTMENT OF                )
TRANSPORTATION; PETE CRUZ;            )
ALLISON CRUZ; PAL HI; LEGAL           )
SHIELD; BENSON FIRM; BROWN,           )
                                      )
                  Defendants.         )
_____________________________________ )


                 ORDER ADOPTING MAGISTRATE JUDGE’S
    FINDINGS AND RECOMMENDATION TO DISMISS THIS ACTION WITHOUT
                       PREJUDICE (ECF No. 18)

      On January 6, 2020, the Magistrate Judge’s Findings and

Recommendation to Dismiss This Action Without Prejudice (ECF No.

18) was filed.     Defendants have not been served.     Plaintiff had

until January 21, 2020 to object.

      On January 21, 2020, Plaintiff filed a document entitled:

            MOTION/ACTION: AMMENDMENTS OF COMPLAINT 7TH REQUEST
            CHANGE TO INTENTIONAL MANSLAUGHTER CASE NO. CV-00410-
            HG-WRP TO CHANGE TO CRIMINAL CASE INTENTIONAL
            MANSLAUGHTER DISCRIMINATION CAUSES MY

            5X INTENTIONAL MANSLAUGHTER

            CATASTROPHIC INJURIES, SHATTERED MY DREAMS NEGLIGENCE,
            WRECKLESS AVIATOR WRECKLESS PILOT, AND THE CREWS

            MULTIPLE X ATTEMPTED MURDER

            REMOVE, CHANGE, THE JUDGE WHO CANNOT CATEGORIZED THE
            CIVIL CASE CRIMINAL CASE DIFFERENTIATE BETWEEN REMOVE
            THE OBSTRUCTING JUSTICE JUDGE & COURT CLERK

                                      1
MOTION/ACTION: TO REMOVE, CHANGE JUDGE WES REBER
PORTER, THE BIASED, DISCRIMINATING, FRAMING JUDGE ON
MY CASES, REMOVE CHANGE, THE JUDGE WHO CANNOT
CATEGORIZED CRIMINAL CASES FROM CIVIL CASES. THE
CASES OF THE PLAINTIFF’S ALL RELATED TO JOB
DISCRIMINATION, STOLEN MILITARY ACTIVE DUTY JOB,
ACTIVE DUTY MILITARY SPOUSE, VETERANS FAMILY BENEFITS,
STOLEN APPROVED PETITIONS OF THE PLAINTIFF’S SIBLINGS,
FRAUD CLAIMANTS OF THE CATASTROPHIC INJURIES, MULTIPLE
FAMILY ALIENATORS, FRAUD MILITARIES, FRAUD MILITARY
DEPENDENTS, FRAUD VETERANS, MILITARY SCAMS, ACTIVE
DUTY MILITARY SCAMS, THE JOINED MILITARY BENEFITS.
THE PAL AND DOT THIS AIRLINE IS USING BY THE MODERN
TERRORIST GROUP, THE PLAINTIFF IS A VICTIM AND
CONTINUESLY VICTIM BY THESE FRAUD CLAIMANTS,
DISCRIMINATORS VETERANS, MILITARY SCAMMS.

$5 BILLION TO CHARGE THE AIRLINES CAUSE OF MISHAP AND
CALAMITIES OF THE PLAINTIFF DUE TO MULTIPLE FAMILY
ALIENATORS ILLEGAL ALIENS PROSTITUTES STOLE THE
IDENTITY OF THE ACTIVE DUTY, ACTIVE DUTY MILITARY
SPOUSE, VETERANS FAMILY, FORBIDS THE PLAINTIFF TO DO
HER ACTIVE DUTY MILITARY JOB THAT’S WHY MULTIPLE FRAUD
MILITARIES, FRAUD MILITARY DEPENDENTS, VETERANS SCAMMS
ACCUMULATED. MULTIPLE ILLEGAL ALIENS NON MILITARIES,
NON MILITARY DEPENDENTS, NON VENTERANS STEALING
MULTIPLE HEROES IDENTITY. THIS AIRLINE IS ALSO BEING
USE BY THE SINDICATE OF THE 10 MOST WANTED OF SAN
DIEGO. $200 MILLION ON EACH OF THEIR HEADS. THEY ARE
ALL IMPLANTED ON THE PLAINTIFF’S LIFE, BENEFITS,
BUSINESS, INTELLECTUAL PROPERTIES, MILITARY CAREER
ETC. THE PLAINTIFF SUPPOSED TO BE THE ONE GETTING ALL
THE BENEFITS OF THE COMBINED ACTIVE DUTY, ACTIVE DUTY
MILITARY SPOUSE, VETERANS FAMILIES.

THERE ARE MULTIPLE FRAUD FAMILIES CLAIMING TO LIVE IN
MY HOUSE AND FRAUD FAMILIES THE PROSTITUTES FRAUD
MILITARY DEPENDENTS FRAUDULENTLY MADE ME THEIR
GRANMOTHER, AND MY DEAD MOM THEIR GRAND MOTHER. THIS
KIND OF GENIUS CRIMINALS ACTIONS THEY MADE MY MOM
ALIVE, FRAUD EVILS CLAIMING TO BE MY RELATIVES TAKING
ADVANTAGE OF ME AND MY HUSBAND. MY HUSBAND IS BEING
FRAMED AND MANIPULATED BY THESE FRAUD MILITARY, FRAUD
MILITARY DEPENDENTS, FRAUD DOCTORS, FRAUD NURSES,
FRAUD ATTORNEYS, FRAUD COURT CLERK, FRAUD PCP. THEY
MADE MY MOM THEIR GRAND PARENTS AND FRAUDULENTLY.
REMOVE THE BIASED, DISCRIMINATING, HUMILIATING,
FRAMING JUDGE ON MY CASE. CAUSING MY ADDED TRAUMA,
EMERGENCY VISITS, NUMBERED OF SLEEPLESS NIGHTS, NUMBER
OF CHEST PAINS.

                     2
            SUPERIORS

            (ECF No. 19).


       The title of the document filed on January 21, 2020 (ECF No.

19) and its contents are not understandable.    The Court treats

the filing as an objection to the Magistrate Judge’s Findings and

Recommendation to Dismiss This Action Without Prejudice (ECF No.

18).

       The Court finds nothing in the filing that would justify

further time for Plaintiff to serve the Defendants.

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1,

the Findings and Recommendation to Dismiss This Action Without

Prejudice (ECF No. 18) are adopted as the opinion and order of

this Court.

       The Clerk of the Court is ORDERED to CLOSE THIS CASE.

       IT IS SO ORDERED.

       DATED: January 27, 2020, Honolulu, Hawaii.




JANET HOWELL v.PHILIPPINE AIRLINES, The Pilot of the Aircraft,
the Doctor, Flight Attendants; ELIZA AMOGUIS; DEPARTMENT OF
TRANSPORTATION; PETE CRUZ; ALLISON CRUZ; PAL HI; LEGAL SHIELD;
BENSON FIRM; BROWN; Civil No. 19-00410 HG-WRP; ORDER ADOPTING
MAGISTRATE JUDGE’S FINDINGS AND RECOMMENDATION TO DISMISS THIS
ACTION WITHOUT PREJUDICE (ECF No. 18)
                                3
